Citation Nr: 1135799	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pilondial cyst.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  Thereafter, he served in the Reserves until June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2011, the Veteran testified at the RO before the undersigned Veterans Law Judge at an appeals hearing (Travel Board hearing).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the Board notes that the Veteran's claims for entitlement to service connection for pilondial cyst, residuals of a right ankle injury, and hearing loss were initially denied by the RO in a September 1986 rating decision.  The Veteran did not appeal the decision and therefore it became final.  38 C.F.R. § 20.1103.

Thereafter, in November 1989 the Veteran filed new claims for service connection for these three disabilities.  The claims were again denied and the Veteran perfected appeals with respect to each claim.  In November 1990, the Board denied the claims.  The Veteran did not appeal the Board's denial of any of the claims to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the November 1990 Board decision is final.  38 C.F.R. § 20.1104.

Thereafter, in November 2001 the Veteran filed a claim to reopen his service connection claims for an ankle disability, a skin disorder presumed to be the pilondial cyst, and hearing loss.  In response, in December 2001 VA sent the Veteran a letter regarding reopened claims.  The letter indicates that VA would assist the Veteran in retrieving VA treatment records.  In February 2002 the Veteran submitted a VA Form 21-4138, which indicates that he received treatment for his disabilities for the last four years at the VA Medical Center (VAMC) in New Orleans.

In February 2002 VA sent the Veteran a letter indicating that the three service connection claims were previously denied by the RO in 1986 and because the Veteran failed to file a timely appeal, the 1986 rating decision is final.  It was then noted that a December 2001 letter was sent to the Veteran requesting evidence of the continuous existence of the disabilities since service.  It goes on to state that since no evidence had been received, the November 2001 claims are denied.

In a March 2002 letter, the Veteran requested a hearing.  In June 2002 an RO hearing was held.  The hearing transcript reflects that the issues before VA were whether new and material evidence had been received to reopen each of the three service connection claims, namely pilondial cyst, right ankle disability, and hearing loss.  

In August 2002, the RO issued a rating decision denying reopening of the claims for entitlement to service connection for right ankle disorder and pilondial cyst on the basis that new and material evidence had not been received.  The hearing loss claim was not adjudicated.  Moreover, the evidence considered included only the testimony from the June 2002 personal hearing.  VA never made any attempt to obtain the VA treatment records from New Orleans, which the Veteran had referred to in his February 2002 VA Form 21-4138.  Those records are still outstanding.

The Veteran subsequently filed an August 2004 application to reopen his service connection claim involving the right ankle disability.  The claim was denied in a March 2005 rating decision.  The Veteran did not appeal the decision.  He filed another application to reopen his service connection claim for a right ankle disability in January 2007.  In an April 2007 rating decision, the RO denied reopening of the claim.  The Veteran did not appeal the decision.

In April 2008 the Veteran submitted a claim to reopen his service connection claims for right ankle disability, hearing loss, pilondial cyst, and scars from the cyst.

In May 2008, the RO confirmed and continued the previous denial of service connection for pilondial cyst, and denied reopening of the service connection claims for right ankle disability and hearing loss.  The Veteran perfected an appeal with respect to this rating decision.  (Parenthetically, the Board notes that in an October 2008 rating decision, the RO granted service connection for a scar associated with the pilondial cyst.)

However, upon closer inspection, the Board finds that the August 2002 rating decision denying reopening of the right ankle disability and pilondial cyst was not final.  Furthermore, the August 2002 rating decision was based upon an incomplete record, as the RO failed in its duty to assist when it failed to obtain the VA treatment records from the VAMC New Orleans referred to by the Veteran in his February 2002 VA Form 21-4138.  Finally, the August 2002 rating decision failed to adjudicate the claim involving hearing loss.  As such, it is not final.

The last prior final decision with respect to these three claims is the Board's 1990 decision.  The claim currently before the Board is the November 2001 claim.  Yet, the Board cannot proceed with making a determination as to whether new and material evidence has been received to reopen these claims because there is still outstanding evidence which needs to be obtained and associated with the claims file.  Specifically, the VA treatment records from the VAMC New Orleans from 1998 to 2002 should first be obtained and associated with the record.  As such, the claims to reopen are remanded in order to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from the VA Medical Center in New Orleans, Louisiana, which are dated from January 1, 1998 through the present.  At the very least, the records dating from January 1, 1998 through February 28, 2002, should be obtained.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claims to reopen.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


